FILED
                             NOT FOR PUBLICATION                              DEC 08 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ANTOLIN ANDREW MARKS,                            No. 08-35837

               Plaintiff - Appellant,             D.C. No. 3:08-mc-05045-RSL

   v.
                                                  MEMORANDUM *
 JENNINGS, Assistant Field Office
 Director of ICE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                   Robert S. Lasnik, Chief District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Antolin Andrew Marks, an immigration detainee, appeals pro se from the

district court’s order dismissing, pursuant to a pre-filing review order, his action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
brought under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971). We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review for an abuse of discretion. Molski v. Evergreen Dynasty Corp., 500 F.3d
1047, 1056-57 (9th Cir. 2007) (per curiam) (entry of a pre-filing order against a

vexatious litigant); In re Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000) (dismissal

for failure to comply with a vexatious litigant order). We affirm.

        The district court did not abuse its discretion by enforcing a pre-filing

review order that had been issued after giving Marks notice and an opportunity to

be heard, developing a record for review, making findings of previous harassment

and frivolous filings, and narrowly tailoring the remedy. See Molski, 500 F.3d at

1057 (explaining four factors district courts must examine before entering

pre-filing review orders).

        The district court did not abuse its discretion by dismissing Marks’s action

because he failed to comply with the pre-filing review order, which required him to

submit an affidavit, signed under the penalty of perjury, verifying that he had not

previously litigated any issues raised in his proposed complaint.

        Marks’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                 2                                       08-35837